Citation Nr: 0417596	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  94-09 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from August 1983 
to March 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating actions of the Department 
of Veterans Affairs Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  Specifically, in April 1993 and 
September 1993 rating actions, the RO denied the issue of 
entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).  

Following receipt of notification of these decisions, the 
veteran perfected a timely appeal with respect to the denial 
of his service connection claim.  In December 2000, the Board 
remanded this issue to the RO for further evidentiary 
development.  Subsequently, in December 2003, the RO returned 
the veteran's case to the Board for further appellate review.  


REMAND

According to the service medical records, in June 1985, the 
veteran was treated for syncope and peripheral vertigo.  
Several days later in July 1985, he sought follow-up 
treatment after his fainting spell in the prior month.  At 
the time of the July 1985 treatment session, the veteran 
described a headache in the middle of his forehead and noted 
that this symptom is sometimes worsened with reading.  The 
examiner recommended ruling-out a post-concussion headache.  

Service medical records are negative for complaints of, 
treatment for, or findings of a psychiatric disability.  A 
mental status evaluation completed in February 1986 included 
the examiner's determination that no diagnosis was 
appropriate.  The separation examination which was conducted 
in the following month also demonstrated that the veteran's 
psychiatric system was normal.  At this retirement 
evaluation, the veteran denied ever having experienced 
frequent trouble sleeping, depression or excessive worry, 
loss of memory or amnesia, nervous trouble of any sort, or 
periods of unconsciousness.  

Throughout the current appeal, the veteran has asserted that 
the cause of his mental problems is the in-service injuries 
that he sustained when, while on guard duty in 1985, an 
explosion occurred and he witnessed some of his companions 
burning.  See, e.g., June 1995 hearing transcript (1995 T.) 
at 3-16.  In particular, the veteran has stated that, since 
this in-service incident, he began experiencing problems with 
his family as well as nightmares.  October 2000 hearing 
transcript (2000 T.) at 5.  Private and VA post-service 
medical records dated from October 1992 to August 2002 
reflect evaluation of, and treatment for, a psychiatric 
condition variously diagnosed as schizophrenia, depression, 
PTSD, a personality disorder, and an adjustment disorder.  

In the December 2000 remand, the Board asked the RO to obtain 
copies of records of private and VA psychiatric treatment 
that the veteran had received as well as copies of the 
medical reports used in support of his claim for disability 
benefits from the Social Security Administration (SSA).  In 
addition, the Board asked the RO to contact the veteran and 
request that he provide specific information concerning his 
purported in-service stressor(s).  Furthermore, according to 
the Board's December 2000 remand, the RO was instructed to 
attempt to verify the veteran's purported in-service 
stressors with the United States Army Services Center for 
Research of United Records (USASCRUR) and to have him 
schedule for a VA examination to determine the nature, 
extent, and etiology of any psychiatric disability, including 
PTSD, that he may have.  

Further review of the claims folder indicates that the RO 
obtained, and associated with the file, copies of records of 
private and VA psychiatric treatment that the veteran had 
received as well as copies of the medical records used in 
support of his claim for SSA disability benefits.  
Additionally, in July 2003, the RO provided the veteran with 
a Post-Traumatic Stress Disorder (PTSD) Questionnaire Form to 
complete and return to the agency.  At that time, the RO also 
informed the veteran of his opportunity to submit "any 
additional information or evidence."  The veteran did not 
return the PTSD Questionnaire Form provided to him and, in 
fact, failed to respond to the RO's request for additional 
information or evidence.  

The RO did not review the veteran's statements (which are 
included in his file), prepare a summary of his claimed 
stressor(s), and submit this summary (along with all 
associated documents) to the USASCRUR in an attempt to verify 
his purported stressor(s).  Additionally, the RO did not 
accord him a VA examination to determine the nature, extent, 
and etiology of any psychiatric disability, including PTSD, 
that he may have.  In view of the veteran's assertions, as 
well as the post-service diagnoses of various psychiatric 
disabilities including schizophrenia, depression, PTSD, a 
personality disorder, and an adjustment disorder, the Board 
believes that another remand is necessary to accord the RO an 
opportunity to attempt to verify his purported in-service 
stressor(s) with the USASCRUR and to accord him a relevant VA 
examination to determine the nature, extent, and etiology of 
any psychiatric disability including PTSD that he may have.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO should procure copies of all 
records of psychiatric treatment that the 
veteran has received at the VA Medical 
Center in Department of Veterans Affairs 
Regional Office in San Juan, the 
Commonwealth of Puerto Rico since July 
2002.  All available reports not 
previously obtained should be associated 
with the veteran's claims folder.  

2.  In addition, after reviewing the 
veteran's statements (including those 
made during previous examinations), the 
RO should prepare a letter asking the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR) to provide any 
available information which might 
corroborate the veteran's claimed 
participation in a 1985 explosion.  The 
RO should provide USASCRUR with a 
description of the alleged stressors 
identified by the veteran as well as 
copies of any personnel records obtained 
showing service dates, duties, and units 
of assignment.  The USASCRUR's response 
should be included in the claims folder.  

3.  The RO should then make a specific 
determination, based on the complete 
record, with respect to whether the 
veteran was exposed to combat and/or 
stressor(s) in service and, if so, what 
was the nature of the specific 
stressor(s).  In reaching these 
determinations, the RO should address any 
credibility questions raised by the 
record.   

4.  The RO should then make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a VA 
examination to determine the nature, 
extent, and etiology of any psychiatric 
disability, including PTSD, shown on 
evaluation.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  All 
indicated tests should be conducted.  

The RO should inform the examiner that 
only a stressor(s) which has (have) been 
verified may be used as a basis for a 
diagnosis of PTSD.  If PTSD is diagnosed, 
the psychiatrist should specify which 
stressor(s) was (were) used as the basis 
for the diagnosis, whether the stressors 
found to be established by the record 
were sufficient to produce a diagnosis of 
PTSD, and whether there is a link between 
the current symptomatology and one or 
more of the inservice stressors found to 
be established by the record.  

If a psychiatric disorder other than PTSD 
is diagnosed, the examiner should then 
express an opinion as to whether it is at 
least as likely as not that any such 
diagnosed disability, which is found on 
examination, is related to, or caused by, 
the veteran's active military service.  A 
complete explanation for any conclusions 
reached would be helpful in adjudicating 
the claim.  

5.  Thereafter, the RO should re-
adjudicate the issue of entitlement to 
service connection for a psychiatric 
disability, to include PTSD.  If the 
decision remains in any way adverse to 
the veteran, he and his representative 
should be provided with an SSOC.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issue on appeal as well as a summary of 
the evidence of record.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  This appeal is remanded to the RO via the Appeals 
Management Center in Washington, DC.  The veteran has the 
right to submit additional evidence and argument on the 
matter that the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, 




Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).  




	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



